11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Todd Womack,                                 * From the 32nd District
                                               Court of Mitchell County,
                                               Trial Court No. 16,266.

Vs. No. 11-14-00065-CV                       * October 23, 2014

Edith Womack,                                * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Todd Womack.